EMPLOYMENT AGREEMENT
THE PRINCETON REVIEW, INC.

          This Employment Agreement (this “Agreement”) is between Andrew Bonanni
(“Exec”) and The Princeton Review, Inc. (“TPR”), and is subject to the terms of
the current form of the Executive Compensation Policy Statement, dated July 1,
2005, a copy of which is attached as Exhibit A (the “Policy Statement”). Terms
may be defined in The Princeton Review Glossary, also dated July 1, 2005, the
current form of which governs this Agreement and is attached as Exhibit B.  This
Agreement supersedes any previous employment agreement.

1.

Job Description: Exec shall serve as the Chief Financial Officer of TPR,
performing such duties as are reasonable and customary for such position within
a business of this type, and shall report solely and directly to TPR’s Chairman
and Chief Executive Officer.

 

 

2.

Compensation & Benefits: TPR shall pay Exec $290,000 per year (prorated by the
number of months employed), increasing annually each February 14th by at least
2%.  Exec shall also receive those medical, dental, life insurance or other
benefits made available by TPR to the other senior executives of TPR as a class.
He shall also receive a bonus of up to 50% of base salary, based on the “Bonus
Calculation” described below in Appendix A and in accordance with the Policy
Statement, as amended.  The amount of the bonus paid shall be based on the Bonus
Calculation described below in Appendix A, provided, however, that Exec’s bonus
for calendar year 2005 shall be determined as follows: (i) Exec’s 2005 base
bonus (the “2005 Base Bonus”) shall first be calculated in accordance with
Appendix A and (ii) Exec shall receive an amount equal to the 2005 Base Bonus as
prorated by the number of months employed by TPR in 2005.

 

 

3.

Stock Option Grant:  TPR shall grant Exec an option to purchase 40,000 shares of
TPR’s Common Stock, as authorized by TPR’s Compensation Committee, at fair
market value as indicated by the closing market price of REVU on Exec’s first
day of employment.  These options shall be subject to the terms and conditions
of The Princeton Review, Inc. Stock Option Grant attached hereto.

 

 

4.

Term:  Exec’s employment shall commence on September 12, 2005.  This Agreement
shall expire on February 14th, 2008 but shall be automatically extended for
additional two-year periods upon the completion of the initial term and any
two-year extension period thereafter until (i) Exec voluntarily terminates
employment or (ii) TPR gives contrary written notice to Exec at least 6 months
prior to the completion of the initial term or any two-year extension period
thereafter.  TPR will not be under any obligation to make additional option
grants to Exec, such as those described in paragraph 3 above, for any extension
terms of this Agreement unless agreed by TPR and Exec.

 

 

5.

Severance Payments and Benefits: If TPR terminates Exec’s employment without
Cause, then in addition to the payments provided under Section 5.1 of the Policy
Statement, but in lieu of the payments provided under Section 5.3 of the Policy
Statement, TPR will pay Exec his base salary plus benefits for an additional
nine months.

 

 

6.

Right to be connected: Exec will be provided with or be reimbursed for the
reasonable cost of cell phone service, DSL or cable modem connection service at
his primary residence.

Agreed to this 9/9/05.

/s/ John Katzman

 

/s/Andrew Bonanni

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

John Katzman

 

Andrew Bonanni

Chairman, TPR

 

 




Appendix A

Bonus Calculation

50%

The Princeton Review achieves annual financial objectives as set for by 2005 TPR
budget, as attached hereto. Bonus will be paid out according to standard TPR
financial bonus matrix as determined annually by TPR.

 

 

50%

Goals to be mutually agreed upon by October 15, 2005.  Should Exec and TPR be
unable to agree upon mutually agreeable goals, this portion of the bonus goals
shall be based upon TPR achieving the financial objectives described above.




EXHIBIT A

THE PRINCETON REVIEW, INC.
2005 EXECUTIVE COMPENSATION POLICY STATEMENT

EFFECTIVE JULY 1, 2005

The Princeton Review, Inc (“TPR”) wants to fairly compensate its senior
management in a consistent and clear way. This document will serve as an
addendum to the employment agreements of executives selected by the Chief
Executive Officer (“CEO”) or the Board of Directors (the “Board”).

The issues covered are as follows: (1) Who is eligible; (2) Responsibilities and
Non-compete; (3) Term & Compensation; (4) Termination for Cause, Disability or
Death; (5) Severance Benefits and Payments; (6) Change of Control; and the
always-popular (7) Legal Stuff.

Section 1.     Who is Eligible

 

1.1.

The CEO or the Board shall decide who will be covered under the Executive
Compensation Policy.

 

 

 

 

1.2.

An executive will not be covered under the Executive Compensation Policy unless
he or she has an effective employment agreement that provides for such
participation.

Section 2.     Responsibilities and Non-compete

 

2.1.

So long as this Agreement continues in effect, the Executive shall devote full
business time and energies to the business affairs, including management and
financial responsibilities, of TPR. Further, he or she will use his or her best
efforts, skill and abilities to promote their interests, in accordance with
guidelines, policies and objectives established by TPR and his or her manager.

 

 

 

 

2.2.

Any materials, writings, graphics, techniques, methods or products relating or
reasonably applicable to TPR business, or any natural extension thereof, which
may be developed by the Executive during his or her term of employment with TPR
shall inure solely and fully to the benefit of TPR, without any additional
compensation to the Executive.

 

 

 

 

 

In addition, TPR will be the exclusive owner of all intellectual property rights
(including copyrights, patents, trade secrets, trademarks and moral rights) in
all of the Executive’s works of authorship, inventions, and other creations,
ideas, suggestions and contributions, either standing alone or as part of a
collective work, that are within the scope of the Executive’s employment at
TPR.  At TPR’s request, the Executive agrees to sign all documents necessary to
confirm this agreement and to secure and perfect TPR’s interest in such rights. 
The Executive acknowledges that during his or her




 

 

employment with TPR, he or she may have had otherwise prohibited access to trade
secrets and other oral or written information and materials that are
confidential in nature and proprietary to TPR.  The Executive will not, at any
time, whether during or after the term of employment, directly or indirectly, by
any means or devices whatsoever, copy, retain, disclose, use, or permit the use
of or access to any confidential business information, except as may be required
in the performance of the Executive’s duties for TPR.  Upon termination or
expiration of employment with TPR, the Executive will immediately turn over to
TPR all copies of any confidential business information in his or her possession
or control.

 

 

 

 

2.3.

In the event of a breach or threatened breach by the Executive of any provision
of this Agreement which would be difficult to measure in terms of monetary
damages, including, but not limited to, the disclosure of confidential business
information, or the unauthorized rendering of services to any person or firm
engaged in a business competitive with that of TPR or its franchises as
described in Section 2.4 below, TPR shall by agreement of the parties be
entitled to obtain a restraining order, injunction and all other appropriate
equitable remedies in addition to other applicable remedies provided by
applicable law. It is expressly agreed that the Executive’s obligation to
maintain the confidentiality of the business of TPR and its franchises, which
are not matters of general public knowledge, will survive the termination of
this Agreement.

 

 

 

 

2.4.

The Executive agrees that his or her services provided to TPR are of a special,
unique and intellectual character, and the Executive’s position with TPR places
him or her in a position of confidence and trust with the business, customers
and employees of TPR and its affiliates. Accordingly, the Executive agrees
during the term of this Agreement and for a period of eighteen (18) months
following the expiration or termination of this Agreement not to:


 

2.4.1.

engage in any capacity, in the business of providing assistance with or
professional training for state standards and assessments, preparation for
standardized examinations, or the college, professional school, or graduate
school admissions process, without the advance written consent of TPR, or

 

 

 

 

2.4.2.

solicit the services of any employee of TPR or any of its franchises (or any
individual employed by TPR or any of its franchises within the then most recent
12 months) or take any action that results, or might reasonably result, in any
employee ceasing to perform services for TPR or any of its franchises and
commencing to perform services for the Executive or any person or entity
associated with the Executive. If the Executive breaches this Section 2.4, he or
she will immediately forfeit as of the time of such breach the right to receive
any severance payments or benefits under this Agreement and forfeit the gain
from any stock options exercised following a termination of employment.  In
addition, TPR will be entitled to require that the Executive repay to TPR the
value of any such payments or benefits previously paid to the Executive and to
pursue any additional remedies at law or equity, including, without limitation,
those contemplated by Section 2.3 above.

Page 2 of 5




 

2.5.

If any provision of this Section 2 is found to be void or unenforceable, in
whole or in part, then the remainder of the provisions of this Section 2 will
remain in full force and effect and in no way be affected or impaired, and the
provision so found to be void or unenforceable will be deemed modified in
amount, duration, scope or otherwise to the minimum extent necessary such that
such provision shall not be void or unenforceable and, as so modified, will
remain in full force and effect.

Section 3.     Term & Compensation:

 

3.1.

The Agreement has an initial one-year term, which will automatically be extended
for additional two-year periods upon the completion of the initial one-year term
or any two-year extension period thereafter until (i) the Executive voluntarily
terminates employment or (ii) TPR gives contrary written notice to the Executive
at least 60 days prior to the completion of the initial one-year term or any
two-year extension period thereafter.

 

 

 

 

3.2.

Base annual salary is payable in 26 equal bi-weekly installments.

 

 

 

 

3.3.

The Executive may be eligible for an annual bonus in accordance with The
Princeton Review Bonus Policy, attached hereto as Exhibit A.

 

 

 

 

3.4.

A health insurance plan comparable to the best plan being provided on a current
basis to management executives of TPR or other TPR employees.

 

 

 

 

3.5.

Other benefits such as 401(k), cafeteria plan, educational reimbursement and
such others as may be provided to other management personnel of TPR or other TPR
employees.

 

 

 

 

3.6.

Three weeks of paid vacation.

Section 4.     Termination of Employment:

 

4.1.

TPR may terminate the Executive’s employment for Cause.

 

 

 

 

4.2.

TPR may terminate the Executive’s employment due to his or her “Disability.” For
purposes of this Agreement, the Disability of the Executive shall mean that the
Executive shall fail to perform the duties of employment because of illness or
incapacity to perform for 90 successive days, or for shorter periods aggregating
90 days or more in any consecutive 12-month period (the “Periods of
Disability”).  In no event will the Executive’s absence from work on an approved
maternity or paternity leave be counted as a Period of Disability.

 

 

 

 

4.3.

This Agreement shall terminate immediately upon the Executive’s death.

 

 

 

 

4.4

If the Executive voluntarily terminates without Adequate Notice, any stock
options granted to the Executive shall immediately terminate upon the
Executive’s termination of employment.

Page 3 of 5




Section 5.     Severance Payments and Benefits:

 

5.1.

If the Executive’s employment terminates for any reason during the term of the
Agreement, the Executive will be entitled to receive his or her salary through
the date of termination (and a cash payment for vacation accrued to that date).

 

 

 

 

5.2.

If TPR terminates the Executive’s employment due to his or her Disability, then,
in addition to the payments provided under Section 5.1 above (which will include
the salary accrued by the Executive during the Period(s) of Disability), the
Executive will also continue to receive base salary for a period of six months
following the date of termination, minus any other Disability benefits provided
by TPR to the Executive during this period. Payment under this Section 5.2 will,
however, immediately cease upon the Executive’s return to employment with TPR or
any other employer.

 

 

 

 

5.3.

If TPR terminates the Executive’s employment without Cause, or if the Executive
terminates employment after being Reassigned, then, in addition to the payments
provided under Section 5.1 above, TPR will pay the Executive his or her annual
base salary for an additional six months following termination. In addition, the
Executive will be entitled to reimbursement of COBRA payments to maintain
medical and dental insurance for a number of weeks equal to twice the number of
years he or she was employed full-time by TPR.

 

 

 

 

5.4.

If TPR does not renew the Agreement under Section 3.1 above, then, in addition
to the payments provided under Section 5.1 above, TPR will pay the Executive an
amount equal to his or her weekly salary multiplied by twice the number of years
he or she was employed full-time by TPR. This payment will not be due if TPR is
in the process of Terminating for Cause at the time of renewal.

 

 

 

 

5.5.

Any severance payments or benefits provided under this Section 5 shall be in
consideration of, and subject to, the Executive’s performance of the
non-competition obligations of Section 2.4 above.

 

 

 

 

5.6.

To the extent permitted by law, the total amount of any severance payments or
benefits provided under this Section 5 shall be paid ratably over time pursuant
to TPR’s regularly scheduled payroll system based on the number of months of the
Executive’s annual base salary to be paid, and shall be subject to withholding
taxes.

Section 6.     Change in Control:

 

6.1.

TPR shall retain full and unlimited discretion to add to or to dispose of TPR.
However, if there is a Change in Control during the term of the Agreement, the
Executive will be entitled to immediate vesting and settlement of all deferred
stock and stock options then held by the Executive under the relevant plans, and
of all other stock-based awards granted to the Executive under any stock-based
incentive plan of TPR.

Page 4 of 5




Section 7.     Legal Stuff:

 

7.1.

Except for the right of TPR to seek equitable relief under the circumstances
provided by Section 2 hereof, any controversy, dispute or claim arising under or
relating to the provisions of this Agreement, or the breach thereof, shall be
determined by arbitration in the City of New York in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. The decision and award in such arbitration proceeding shall be binding
and final on the parties, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

 

 

 

7.2.

If any provision of the Agreement shall be found to be invalid or unenforceable,
that provision only shall be deemed to be deleted, or revised to validly express
the intention of the parties, and the remainder of the Agreement, by intention
of the parties, shall remain valid and enforceable to the fullest extent
permitted by law.

 

 

 

 

7.3.

The Agreement is personal to the Executive and may not be assigned by him or
her. TPR may assign the Agreement to any successor, or to any party or
corporation that may succeed to the business of TPR or of such successor by sale
of assets, merger, or consolidation or otherwise, provided the assignee assumes
the responsibilities and obligations of TPR under the Agreement.

 

 

 

 

7.4.

The Agreement constitutes and contains the entire agreement and understanding of
the parties with respect to the subject matter hereof. A modification of this
Agreement will be binding only if agreed to in writing by the party sought to be
bound or obligated.

 

 

 

 

7.5.

The Agreement shall be interpreted under the laws of the State of New York.

 

 

 

 

7.6.

The Agreement may be executed in any number of identical counterparts, and each
counterpart shall be deemed a duplicate original hereof.

 

 

 

 

7.7.

The Compensation Committee shall administer this Policy and shall have exclusive
authority and discretion to interpret and construe the terms hereof and
determine eligibility for payments and benefits hereunder with respect to the
CEO and each other Executive Officer.  Any such determination will be final and
binding on the Executive Officer unless arbitrary and capricious or made in bad
faith.  The CEO, however, shall administer this Policy and shall have exclusive
authority and discretion to interpret and construe the terms hereof and to
determine eligibility for payments and benefits hereunder with respect to any
other executive of TPR that is covered by this Policy. Any such determination
will be final and binding on the executive unless arbitrary and capricious or
made in bad faith.

 

 

 

 

7.8.

Any payments due to the Executive hereunder will be reduced by all required
withholding and other taxes.

 

 

 

 

7.9.

Many definitions and terms used here can be found in The Princeton Review
Glossary. Any of the terms herein may be superceded by the specific employment
agreement to the extent that the employment agreement specifically provides that
it is superceding a term herein.  The Executive’s specific employment agreement,
together with this addendum, are referred to herein as the “Agreement”. 
However, the terms herein supercede those of the Stock Option Grant or Stock
Incentive Plan.

Page 5 of 5




EXHIBIT A
THE PRINCETON REVIEW BONUS POLICY

CALENDAR YEAR 2005

This document outlines the bonus policy and structure for The Princeton Review,
Inc. (the “Company”) G-0 Employees, and it shall be incorporated into, and be
deemed a part of, the employee’s Executive Compensation Policy Statement. 

The bonus calculations are a direct reflection of the Company/division’s results
and the EVP’s contribution to our annual financial success.  This two-part
structure is intended to accomplish the following: (1) the Company and division
must meet or exceed its goals in order to trigger bonus payments, and (2)
individuals must meet or exceed their goals in order to share in the bonus
program. 

The Bonus Process

By the end of January, G-0 Employees will receive the bonus plan that will be in
effect for that calendar year.  The plan will state the components that factor
into the bonus. Specific financial or quality goals will be distributed only
once the numbers for the previous year have been tabulated and released.  The
maximum bonus amount G-0 employees can earn depends on their respective
Employment Agreement.

Each plan will be approved by the President and submitted to Human Resources. 
Bonuses are distributed annually, after the Company’s financial statements have
been finalized for the year.  Bonuses are based on The Princeton Review’s
performance for the year and are not guaranteed.

Every employee will receive performance evaluations twice a year.  No bonuses
will be approved or processed until the manager completes the review and files
the appropriate paperwork with HR.  Managers will NOT be given their raises,
bonuses, or options until they have completed the performance evaluations for
their staff.  Unless approved by HR and the President in advance, those
managers’ raises and option grants will not be backdated. 

Critical Factors behind the Bonus Plan

Divisional and Company Financial and Quality Performance

The plan is primarily based on factors that drive the business; payment of
bonuses is based on the overall performance of The Princeton Review and the
contribution of each employee to its success. 

The financial and quality bonus goals (often called matrices) for each
department and/or division is set by the divisional EVP and approved by the
President and for Executive Officers the Compensation Committee by the end of
March each year.  The President will set the bonus matrix for the overall
Company performance.  These targets reflect the goals of the organization that
each person impacts in some way.  All employees have financial, customer
satisfaction and personal components in their bonus.




The bonus components and weighting for G-0 employees are listed in the chart,
below.   While these are expected percentages, the numbers may be changed at the
discretion of The Compensation Committee:

Job Category,

 

Max. Bonus as % of salary

 

Minimum Goal Parameters

 

 

--------------------------------------------------------------------------------

 

 

Operating Division

 

Service Division

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

G-0

 

Plug in % based on Exec Comp Agreement

 

50%

 

Divisional/Departmental Financial Performance

 

30%

 

Divisional Financial Performance (equally distributed)

 

 

 

10%

 

Company Financial Performance

 

20%

 

Company Financial Performance

 

 

 

15%

 

Customer Satisfaction/Quality Metrics

 

20%

 

Customer Satisfaction/Quality Metrics

 

 

 

 

25%

 

Job Specific Objectives

 

30%

 

Job Specific Objectives

Personal Performance

We’ve allocated a minimum of 25% of the full-year review rating to personal
performance (as indicated in the above chart).  Simply put, your performance
will be the only factor in determining approx. a quarter of your bonus,
regardless of how the Company fares overall.

At reviews, Divisional EVPs will receive performance ratings using the following
scale: Exceeds Expectations, Accomplished Goals, Requires Improvement, and Fails
to Meet Expectations.  EVPs will be rated on the specific goals outlined for
them in previous review sessions and will be given an overall rating based on
their aggregate performance.  The following are the descriptions for each rating
and guidelines for the percentage credit EVPs will receive for personal
objectives achieved for each performance level.

Ratings for Job Specific Objectives:

 

Estimated Payout for Job Specific Objectives:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EXCEEDS EXPECTATIONS

 

90%-100%

•

 

Produced exceptional work on this objective

 

 

•

 

Quality of work exceeds expectations and sets new standards of excellence

 

 

•

 

Required little to no direction or guidance for work on this objective.

 

 

•

 

Objective completed ahead of schedule and better than budget.

 

 

 

 

 

 

 

ACCOMPLISHED GOALS

 

50%-75%

•

 

Expected results produced and some expectations were exceeded

 

 

•

 

Required minimal guidance and direction

 

 

•

 

Objective was completed both on time and on budget.

 

 

 

 

 

 

 

 

REQUIRES IMPROVEMENTS TO MEET EXPECTATIONS

 

0%-25%

•

 

Quality of work on objective did not meet expectations

 

 

•

 

Required above average levels of guidance and direction

 

 

•

 

Objective was not completed on time or was not on budget.

 

 

 

 

 

 

 

FAILS TO MEET EXPECTATIONS

 

0%

•

 

Acceptable results we not produced

 

 

•

 

Unable to complete project without exceptional levels of guidance and direction.

 

 

Page 2 of 3




Rules of the Game

Unless otherwise noted in your Employment Agreement and/or Executive
Compensation Policy Statement, the following rules will apply: 

 

•

Employees must still be with the company when bonuses are paid to receive the
bonus.  An employee who is on an approved leave of absence (medical, military
service, etc.) during the bonus period, will receive a pro-rated bonus that
reflects the amount of time actively at work during that bonus period.

 

•

Employees who are promoted prior to August 1 to a higher job category will be
eligible for the higher bonus potential (if applicable).  Bonuses for employees
promoted after August 1 will be considered at the original category.

 

•

Bonuses for employees who start prior to October 1st shall be pro-rated based on
the time they are with the company in the bonus year.

 

•

Divisional/Departmental bonus plan goals will be established by the end of March
of each year.

 

•

Raises will be processed no earlier than March 10, retroactive to February 14.

 

•

We may not be able to announce our annual financial performance until after our
Q4 conference call with the Wall Street financial analysts.  As such,
announcement and/or payments of financial bonuses may be delayed until after the
release of our financial performance.

 

•

Financial performance of the overall Company depends directly on our divisions
and departments and could make for difficult choices if one or more of them does
not deliver its promises.  Should a division or department fall short of its
budgeted bottom-line enough to significantly affect the entire Company, bonuses
may be lowered or eliminated for employees in that division or department at the
discretion of the CEO or President.

 

•

In times of poor financial health or extremely poor financial performance,
bonuses based on non-financial components may be lowered.  This would only be
done at the urging of the Board of Directors, and would affect every employee in
the Company by an equal percentage.

 

•

This bonus policy is not a contract and may be modified at any time by the
Company.  Employees will be notified of any changes in the event that they are
made.

 

 

This bonus agreement supercedes any prior understandings or promises regarding
bonuses.

 

•

For Executive Officers, all bonus awards and the final determination of goals
must be approved by the Compensation Committee.

Stock Options

Please refer to Employee Bonus and Stock Option Document for details.

Page 3 of 3




EXHIBIT B

THE PRINCETON REVIEW GLOSSARY - 2005

EFFECTIVE JULY 1, 2005

In many documents and agreements used by The Princeton Review, Inc. we use
certain terms.  In order that all of those documents refer to the same things in
the same way, we have created this Glossary.

1)

“Adequate Notice” is 4 weeks prior written notice that an Executive Officer must
provide to the Company in the event that such Executive Officer voluntarily
terminates his or her employment with the Company.

 

 

2)

“Agreed Value” is the fair market value of the Company as determined by the
Company through the valuation committee set up in the Stockholder’s Agreement.

 

 

3)

“Board” shall mean the Board of Directors of the Company.

 

 

4)

“Cause” shall mean:

 

 

 

a)

dishonesty or the willful engaging by an employee in illegal conduct, if such
acts materially injure the company;

 

 

 

 

b)

the willful failure of an employee to perform the material duties of his or her
employment (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand is delivered to the employee
which identifies the manner in which the employee has not substantially
performed his or her duties;

 

 

 

 

c)

the willful engaging by an employee in gross misconduct in connection with the
performance of his or her duties which is materially injurious to his or her
employer; or

 

 

 

 

d)

disloyalty towards the Company which results in material harm to the Company,
which specifically shall include, but not be limited to, actions which are
inconsistent with the fiduciary duty owed the Company arising by law from
employment as an officer and agent of the Company.

 

 

 

5)

A “Change in Control” shall mean:

 

 

 

a)

an acquisition or acquisitions of 30% or more of the Company’s then issued and
outstanding voting stock, with preferred stock on an as-converted basis, that
results in a change in the CEO or Chairman of the Board, by an outside entity or
entities (as defined below);




 

b)

a merger or consolidation of the Company, unless (1) following the transaction,
former stockholders of the Company continue to hold at least 50% of the voting
stock of the surviving entity or (2) the transaction is effected to implement a
recapitalization in which no outside entity or entities acquire control of 50%
or more of the Company’s voting stock;

 

 

 

 

c)

during any period of two consecutive years, individuals who at the beginning of
such period were members of the Board cease for any reason to constitute at
least a majority thereof (unless the election, or the nomination for election by
the Company’s stockholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period);

 

 

 

 

d)

a liquidation or dissolution of the Company, or sale of substantially all of its
assets to an outside entity or entities; or

 

 

 

 

e)

the execution of a binding agreement which, if consummated, would result in a
Change in Control as defined above;


 

i)

provided, that, notwithstanding anything to the contrary in the foregoing,
neither the initial public offering of the common stock of the Company, nor the
temporary holding of Company securities by an underwriter pursuant to an
offering of such securities, shall be deemed to constitute, or otherwise be
treated as, a Change in Control.

 

 

 

 

ii)

For purposes of this definition, an “outside entity” includes “person” or
“group” within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 as of April 1, 2000.  Notwithstanding anything to the
contrary in the foregoing, an “outside entity” shall not include SG Capital
Partners, L.L.C.


6)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

 

7)

“Common Stock” shall mean the common stock of the Company.

 

 

8)

“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed either by the Board or by such Compensation Committee to
administer the Plan.

 

 

9)

“Company” shall mean The Princeton Review, Inc.

 

 

10)

“Deferral Period” shall mean the period during which receipt of an award of
Deferred Stock shall be deferred.

 

 

11)

“Deferred Stock” shall mean an award of deferred stock granted to an employee
under the Stock Incentive Plan.

Page 2 of 3




12)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

13)

“Executive Officer” shall mean an executive officer of the Company as defined in
Rule 3b-7 of the Exchange Act.

 

 

14)

“Incentive Stock Option” shall mean a Stock Option that is an “incentive stock
option” within the meaning of Section 422 of the Code.

 

 

15)

“Fair Market Value” shall mean the closing sale price of the Stock on a given
date as reported on the NASDAQ, or such other national securities exchange as
may be designated by the Company, or, in the event that the Stock is not listed
for trading on a national securities exchange but is quoted on an automated
system, on such automated system.

 

 

16)

“Non-Qualified Stock Option” shall mean a Stock Option which is not an Incentive
Stock Option.

 

 

17)

“Reassigned” shall mean:

 

 

 

a)

a material detrimental change in an employee’s duties, titles or reporting
responsibilities from those in effect;

 

 

 

 

b)

the relocation of the employee by more than 50 miles from the office at which he
or she was based, or, if the employee consents to relocation, the failure by the
Company to pay the Executive’s reasonable moving expenses and indemnify him or
her against loss realized in the sale of his or her principal residence in
connection with the relocation;

 

 

 

 

c)

the Company’s failure to have any successor assume the Agreement; or

 

 

 

 

d)

any other material breach by the Company of the Agreement.

 

 

 

18)

“Related Company” shall mean any affiliate of the Company designated as such by
the Committee.

 

 

19)

“Restricted Stock” shall mean an award of shares of Stock granted to an employee
pursuant to the Stock Incentive Plan.

 

 

20)

“Stock” shall mean the common stock of the Company.

 

 

21)

“Stock Incentive Plan” shall mean The Princeton Review, Inc. 2000 Stock
Incentive Plan, or any successor plan thereto.

 

 

22)

“Stock Option” shall mean an award to purchase shares of Stock granted to an
employee pursuant to the Stock Incentive Plan, which may be either a
Non-Qualified Stock Option or an Incentive Stock Option.

Page 3 of 3